FILED
                               NOT FOR PUBLICATION                          DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 JAVIER DE LA CUEVA-PUGA; et al.,                 No. 07-75068

                Petitioners,                      Agency Nos. A095-192-750
                                                              A095-192-751
   v.                                                         A095-192-752

 ERIC H. HOLDER Jr., Attorney General,
                                                  MEMORANDUM *
                Respondent.



 JAVIER DE LA CUEVA-PUGA; et al.,                 No. 08-71219

                Petitioners,                      Agency Nos. A095-192-750
                                                              A095-192-751
   v.                                                         A095-192-752

 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
MVD/Inventory
                          Submitted December 15, 2009 **

Before: GOODWIN, WALLACE and FISHER, Circuit Judges.

       In these consolidated petitions for review, pro se petitioners Javier De La

Cueva-Puga, Maria Lilia Garcia-Salina and Sandra De La Cueva-Garcia, natives

and citizens of Mexico, seek review of the Board’s orders dismissing their appeal

from an immigration judge’s denial of their application for cancellation of removal,

as well as the Board’s denial of reconsideration. Our jurisdiction is governed by

8 U.S.C. § 1252. We dismiss in part and deny in part the petitions for review.

       We dismiss the petition for review of the denial of cancellation because we

lack jurisdiction to review the agency’s discretionary determination that petitioners

failed to show exceptional and extremely unusual hardship to a qualifying relative.

8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v. Mukasey, 552 F.3d 975, 979 (9th Cir.

2009). Petitioners’ contentions that the Board failed to meaningfully review and

analyze the issues raised on appeal do not raise a colorable due process claim.

Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

       Petitioners contend they were denied due process because they were denied

a chance to submit a brief in support of their appeal to the Board. We are



        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

MVD/Inventory                              2                                   07-75068
unpersuaded. The Board acted within its discretion by finding petitioners did not

rebut the presumption that the Board’s notice of briefing schedule and transcript of

the proceedings, sent to their attorney’s mailing address, was mailed on the date

indicated on the notice. See Haroutunian v. INS, 87 F.3d 374, 375 (9th Cir. 1996);

see also Sembiring v. Gonzales, 499 F.3d 981, 987 (9th Cir. 2007) (recognizing

presumption of effective service by regular mail).

       We deny the petition for review as to petitioners’ motion to reconsider,

because the Board did not abuse its discretion when the motion failed to identify

any errors of fact or law in the Board’s order. See 8 C.F.R. § 1003.2(b)(1); Socop-

Gonzalez v. INS, 272 F.3d 1176, 1180 n.2 (9th Cir. 2001) (en banc); see also Cano-

Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002) (reciting standard of review).

Again, the Board did not abuse its discretion in finding that petitioners did not

rebut the presumption that they received notice of their opportunity to file a brief in

their appeal to the Board.

       PETITION FOR REVIEW DISMISSED in part, DENIED in part.




MVD/Inventory                              3                                    07-75068